In re Taylor, Mary Ann; O’Dell, Robert; —Defendants; Applying for Writ of Certio-rari and/or Review; to the Court of Appeal, Second Circuit, Number 21017-CA; Parish of DeSoto 11th Judicial District Court Div. “A” Number 45,696.
Prior report: 554 So.2d 158.
Denied.
DENNIS and COLE, JJ., would grant to consider whether the court of appeal’s judgment should be amended to provide that custody shall remain in the Lewises with liberal visitation by the O’Dells and with a gradual plan of joint and ultimately full custody in the O’Dells subject to the trial court’s supervision and finding that each modification in custody is in the best interest of the child.